      Case 4:20-cv-01514-AMM-HNJ Document 14 Filed 08/05/21 Page 1 of 2                                  FILED
                                                                                                2021 Aug-05 PM 12:51
                                                                                                U.S. DISTRICT COURT
                                                                                                    N.D. OF ALABAMA


                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ALABAMA
                              MIDDLE DIVISION

PHILLIP BARNES,                                    )
                                                   )
       Petitioner,                                 )
                                                   )
v.                                                 )    Case No. 4:20-cv-01514-AMM-HNJ
                                                   )
STATE OF ALABAMA, et al.,                          )
                                                   )
       Respondents.                                )

                               MEMORANDUM OPINION

       On June 25, 2021, the magistrate judge entered a report and

recommendation, recommending that the petition for writ of habeas corpus filed

pursuant to 28 U.S.C. § 2254 be denied as time-barred. Doc. 13. The magistrate

judge further recommended that a certificate of appealability be denied. Id. at 8.

Although the parties were advised of their right to file specific written objections

within fourteen days, the court received no objections.

       After careful consideration of the record in this case and the magistrate

judge’s report, the court ADOPTS the report of the magistrate judge and

ACCEPTS his recommendation. 1 Accordingly, the petition for writ of habeas



1
   The undersigned notes that there appears to be a scrivener’s error in the report and
recommendation. Doc. 13 at 2 n.1. That footnote references a different petitioner’s name and
petition details. Mr. Barnes signed his federal habeas petition on July 18, 2020, Doc. 1 at 14, so it
is deemed filed on that date. The petition was not received by the Middle District of Alabama
until August 10, 2020.
     Case 4:20-cv-01514-AMM-HNJ Document 14 Filed 08/05/21 Page 2 of 2




corpus is DENIED and this action DISMISSED WITH PREJUDICE. A

certificate of appealability is DENIED.

      A Final Judgment will be entered.

      DONE and ORDERED this 5th day of August, 2021.



                                   _________________________________
                                   ANNA M. MANASCO
                                   UNITED STATES DISTRICT JUDGE
